Citation Nr: 1742069	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-10 081	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1. Entitlement to service connection for tinnitus.
 
2. Entitlement to service connection for diabetes mellitus, to include secondary to Agent Orange exposure.
 
3. What initial rating is warranted for thoracolumbar osteoarthritis from July 29, 2011 to June 5, 2016?
 
4. Entitlement to an increased rating for thoracolumbar osteoarthritis evaluated as 20 percent disabling from June 6, 2016.
 
 
REPRESENTATION
 
Appellant represented by:  Mary M. Long, Attorney
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1966 to June 1967. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified in December 2013 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
In July 2015 the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for tinnitus and remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The issues of entitlement to service connection for bilateral lower extremity sciatic nerve disorders, and lumbosacral plexus impingement were raised by a February 2014 private medical examination. Additionally, the issue of entitlement to special monthly pension benefits based on the need for regular aid and attendance of another person, or based on being permanently housebound was raised in January 2012 correspondence. These issues have not been adjudicated by the Agency of Original Jurisdiction. Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action. 
 
The issues of entitlement to service connection for diabetes mellitus, to include secondary to Agent Orange exposure, what initial ratings are warranted for thoracolumbar osteoarthritis from July 29, 2011 to June 5, 2016, and since June 6, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The weight of the credible and probative evidence is in equipoise as to whether tinnitus began in service or was caused by an in-service event or illness.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that his tinnitus began in service and is etiologically related to in-service noise exposure. The Veteran's DD Form 214 indicates that he served as a jet engine mechanic. 
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).
 
Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).
 
Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).
 
At his December 2012 Board hearing, the Veteran credibly reported that he worked on a flight line, and was subjected to significant noise exposure as a jet engine mechanic. He reported that his tinnitus first began during active duty as a result of such noise exposure. 
 
The service treatment records do not reflect any complaint of tinnitus; however a January 1967 notation indicated that the Veteran had not been wearing hearing protection. After service, tinnitus was first documented in July 1996 and was formally diagnosed at a June 2012 VA examination. There the Veteran reported that tinnitus had begun during service. 
 
In support of his contention of a nexus between tinnitus and active-duty service, the Veteran submitted the February 2014 report of a private medical examiner. That physician opined that it was more likely than not that the Veteran's tinnitus was a result of exposure to jet engine noise in service. 
 
By contrast, a May 2016 VA examiner opined against an in-service etiology for tinnitus. The examiner relied on a February 2004 medical examination which was negative for tinnitus, to conclude that the disorder had its onset after the time of that examination. The May 2016 examiner did not consider the July 1996 report of tinnitus, in contradiction of such rationale. Nor did the examiner address why the Veteran's lay assertions that tinnitus began during service were rejected. As such, low probative value is ascribed to the May 2016 VA opinion. 
 
Where there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). As the evidence with regard to this claim is in equipoise, entitlement to service connection for tinnitus is warranted. 
 
 
ORDER
 
Entitlement to service connection for tinnitus is granted.
 
 
REMAND
 
Diabetes mellitus
 
The Board's July 2015 remand instructions directed the AOJ to request information as to the duties and responsibilities of an individual performing the Veteran's Air Force Specialty Code and request any available unit history for the 70th Field Maintenance Squadron between September 1966 and June 1967.  A specific inquiry was to be made as to whether the 70th Field Maintenance Squadron would have been in proximity to herbicides to include Agent Orange. 
 
The record does not indicate that the directed development was undertaken. Instead, a letter was sent to the Veteran in January 2016 requesting additional information regarding the alleged Agent Orange exposure. After no response was received, a March 2016 formal finding stated that further attempts to verify exposure would be futile. As this development was not in compliance with the July 2015 Board remand instructions, remand is warranted. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Thoracolumbar osteoarthritis 

The Board's July 2015 remand instructions also directed the AOJ to contact the Office of Personnel Management and request all records associated with any claim for disability benefits. Again, the record does not indicate that any such request was undertaken, and remand is warranted for further development to comply with the July 2015 Board remand instructions. Id.
 
Lastly, the Veteran attended a VA examination of the thoracolumbar spine in June 2016. In light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See 38 C.F.R. § 4.59 (2016). The Board therefore orders a new VA examination which conforms to these requirements.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records concerning care received since June 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. The RO is directed to request records from the Office of Personnel Management associated with any claim for Federal employee disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
3. The AOJ must seek to obtain information that would serve to verify the Veteran's contention that he was exposed to herbicides in the course of his duties as a jet engine mechanic while stationed at Clinton-Sherman Air Force Base, Oklahoma.  In doing so, the AOJ must request information as to the duties and responsibilities of an individual performing an Air Force Specialty Code of 43230 and request any available unit history for the 70th Field Maintenance Squadron between September 1966 and June 1967.  A specific inquiry must be made as to whether the 70th Field Maintenance Squadron would have been in proximity to herbicides to include Agent Orange.
 
4. After completing the development in steps (1) and (2) above, schedule the Veteran for a VA examination to determine the current severity of his service-connected thoracolumbar osteoarthritis. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

Perform all necessary tests to determine the current nature and severity of the Veteran's thoracolumbar osteoarthritis. In evaluating the Veteran, the examiner should report complete range of motion findings. The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the spine is used repeatedly over a period of time. The examiner should address whether the spine exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is to specifically test the range of active, passive, weight-bearing and nonweight-bearing motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered. If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.
 
5. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


